Case: 20-60068      Document: 00516149703         Page: 1     Date Filed: 12/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 30, 2021
                                  No. 20-60068
                                Summary Calendar                           Lyle W. Cayce
                                                                                Clerk

   Olden Terry, III,

                                                            Petitioner—Appellant,

                                       versus

   Marcus Martin, Warden, Federal Correctional Complex (Low), Yazoo
   City, Mississippi,

                                                            Respondent—Appellee.


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:17-CV-697


   Before Smith, Graves, and Willett, Circuit Judges.
   Per Curiam:*
          Olden Terry, III, federal prisoner # 56278-056, pleaded guilty to
   possession with intent to distribute 28 grams or more of cocaine base and
   possession of a firearm in furtherance of a drug trafficking crime in the United



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60068      Document: 00516149703          Page: 2   Date Filed: 12/30/2021




                                    No. 20-60068


   States District Court for the Eastern District of North Carolina. The district
   court sentenced Terry to 235 months of imprisonment on the drug charge
   and a consecutive 60-month sentence on the firearm charge. While Terry
   was incarcerated in the Southern District of Mississippi, he filed a 28 U.S.C.
   § 2241 petition attacking his conviction.
          Relying on Burrage v. United States, 571 U.S. 204, 218-19 (2014),
   Terry argues that he was convicted of a nonexistent offense because his prior
   convictions could not serve as predicate offenses under U.S.S.G. § 4B1.1, and
   he is therefore entitled to relief under the savings clause of 28 U.S.C.
   § 2255(e). As a threshold matter, we ordinarily will not consider new claims,
   like this one, raised for the first time on appeal. See Leverette v. Louisville
   Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999). In any case, nothing in the
   record demonstrates that Terry was convicted under 21 U.S.C.
   § 841(b)(1)(C). As such, Burrage is not applicable to his case. See Burrage,
   571 U.S. at 208-10.
          There is no merit to Terry’s additional argument that his alleged
   actual innocence with respect to his sentence in light of Mathis and Hinkle
   satisfies the savings clause. See In re Bradford, 660 F.3d 226, 230 (5th Cir.
   2011). As a result, Terry failed to carry his burden to demonstrate the
   inadequacy of the § 2255 remedy, and the district court did not err in
   concluding it lacked jurisdiction. See Reyes-Requena v. United States, 243 F.3d
   893, 904 (5th Cir. 2001).
          The judgment of the district court is AFFIRMED.




                                         2